                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MANESTREEM GRAY-BEY:                       )
FOURTY-FOUR,                               )
                                           )
              Plaintiff,                   )
                                           )
              v.                           )      Civil Action No. 20-12042-DJC
                                           )
42 U.S. Code 654(3) MASSACHUSETTS          )
DEPARTMENT OF REVENUE CHILD                )
SUPPORT ENFORCEMET DIVISION, et al., )
                                           )
              Defendants.                  )
__________________________________________)

                                             ORDER

CASPER, J.                                                                           June 30, 2021

   Plaintiff Manestreem: Gray-Bey: Fourty-Four (“Gray-Bey”) was granted leave to proceed in

forma pauperis on March 17, 2021. D. 4. At that time, he was advised that his complaint is subject

to dismissal and was directed to file an amended complaint by April 16, 2021. Id. The

Memorandum & Order (“Order”) advised Gray-Bey that his complaint failed to present facts to

support a plausible claim for relief pursuant to 42 U.S.C. § 1983. Id. The Order also explained

that this Court does not have diversity jurisdiction and that Gray-Bey’s challenge to a state court

proceeding is barred by the Younger abstention and Rooker-Feldman doctrines. Id.

   One week later, on March 24, 2021, Gray-Bey filed a document titled “Writ of Injunction.” D.

5. This filing consists primarily of disconnected legal references that fail to meaningfully respond

to the Order. Id. Instead of pleading facts in support of his claims, Gray-Bey “moves the court to

request discovery from the [defendants in this case] to validate their claim [that Gray-Bey is

obligated to pay child support].” Id. at 1. Gray-Bey has made no further filings.
   Gray-Bey failed to file an amended complaint and has not demonstrated good cause why this

action should not be dismissed.

   Based upon the foregoing and in accordance with the Court’s prior Order, D. 4, this action is

DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The Clerk shall enter a separate Order of

Dismissal.

       SO ORDERED.
                                                   /s/ Denise J. Casper
                                                   Denise J. Casper
                                                   United States District Judge




                                               2
